LACOMBE, Circuit Judge
(concurring). For the purposes of this action it may be assumed that the government is correct in the contention that it has such a property in the mails as would permit it to maintain suit for their loss. I therefore have not found it necessary to look into that branch of the case and express no opinion thereon. I concur with Judge ROGERS in his discussion of the main question in the case and in his conclusion that the Limited Liability Statutes apply to the government. It seems to me that these acts were passed, not for the benefit of a class, but emphatically for the public good; for the good of the whole people. The object was to put this country on a better basis by stimulating the growth of a mercantile marine, whereby this country could compete with other nations in the carrying trade, so that the resources of the country in time of peace would be increased, and a valuable naval reserve, such- as other great sea powers possess, would be provided for any future time of trouble. That one class in the community happens to be primarily benefited is an incident of such legislation, but it is an incident "which, as it seems to me, should not be allowed to dwarf or obscure the main intent.